Per Curiam.

The record clearly establishes that tenant’s conduct in repeatedly failing and refusing to pay his rent when due was a calculated scheme to harass landlord. The necessity *166of instituting 17 separate summary proceedings during a 24-month period warranted á final order in favor of landlord, as prayed for in its petition (Zalasnick v. Imbemba, 35 Misc 2d 164; Stern v. Carroll, 28 Misc 2d 507; Taylor v. Teller, 28 Misc 2d 508).
The final order in favor of tenant should be reversed, with $30 costs and final order directed in favor of landlord, as prayed for in the petition, with costs.
Concur — Hecht, J. P., Hofstadtbb and Tilzeb, JJ.
Final order reversed, etc.